Exhibit 10.6

 

 

NONCOMPETITION AGREEMENT

Between

MARRIOTT INTERNATIONAL, INC.

And

MARRIOTT VACATIONS WORLDWIDE CORPORATION

Dated as of November 21, 2011

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Certain Defined Terms      2   

Section 1.2

  Table of Definitions      3   

ARTICLE II MARRIOTT NONCOMPETITION COVENANTS

     4   

Section 2.1

  Restrictions      4   

Section 2.2

  Ritz-Carlton Exception      4   

Section 2.3

  Marriott Exceptions      4   

ARTICLE III MVWCC NONCOMPETITION COVENANTS

     6   

Section 3.1

  Restrictions      6   

Section 3.2

  MVWC Exceptions      6   

ARTICLE IV TERM

     7   

Section 4.1

  Term      7   

ARTICLE V COOPERATION; DISPUTE RESOLUTION

     7   

Section 5.1

  Negotiation      7   

Section 5.2

  Mediation      8   

Section 5.3

  Arbitration      8   

Section 5.4

  Treatment of Negotiations and Mediation      9   

Section 5.5

  Consolidation      9   

ARTICLE VI MISCELLANEOUS

     9   

Section 6.1

  Counterparts; Entire Agreement; Corporate Power      9   

Section 6.2

  Governing Law      10   

Section 6.3

  Jurisdiction      10   

Section 6.4

  Waiver of Jury Trial      10   

Section 6.5

  Assignment      11   

Section 6.6

  Third Party Beneficiaries      11   

Section 6.7

  Notices      11   

Section 6.8

  Severability      12   

Section 6.9

  Headings      12   

Section 6.10

  Waivers of Default      12   

Section 6.11

  Amendments      12   

Section 6.12

  Specific Performance      13   

Section 6.13

  Interpretation      13   



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

NONCOMPETITION AGREEMENT (this “Agreement”), signed on November 17, 2011 and
effective as of November 21, 2011, between MARRIOTT INTERNATIONAL, INC., a
Delaware corporation (“MII”) and MARRIOTT VACATIONS WORLDWIDE CORPORATION, a
Delaware corporation (“MVWC”).

RECITALS

A. Pursuant to the Separation and Distribution Agreement (the “Distribution
Agreement”) dated as of November 19, 2011, MII has agreed to distribute to its
stockholders all of MVWC’s issued and outstanding capital stock (the
“Distribution”) if the conditions set forth in the Distribution Agreement are
satisfied, including, among others, that the parties hereto have entered into
this Agreement.

B. Following the Distribution, (i) MVWC will own and conduct, directly and
indirectly, the Destination Club Business (as defined herein) and (ii) MII will
continue to own and conduct, directly and indirectly, the Hotel Management and
Franchising Business (as defined herein).

C. In connection with the Distribution, MVWC will enter into License, Services
And Development Agreements with each of MII and The Ritz-Carlton Hotel Company,
L.L.C (“Ritz-Carlton”), (the “Marriott License Agreement” with MII and the
“Ritz-Carlton License Agreement” with Ritz-Carlton), pursuant to which, among
other things, MII and Ritz-Carlton will grant certain licenses to MVWC to use
certain intellectual property in the Destination Club Business after the
Distribution.

D. In connection with the Distribution, and to permit MII and MVWC to tailor
their business strategies to best address market opportunities in their
respective industries while maximizing the value of the Marriott and
Ritz-Carlton brands and the intellectual property that is the subject of the
Marriott License Agreement and the Ritz-Carlton License Agreement (together, the
“License Agreements”), MII and MVWC have agreed to the noncompetition covenants
set forth in this Agreement. Except as expressly stated in this Agreement and
the License Agreements, there are no agreements or understandings between MII
and MVWC limiting in any way the extent to which or the means by which each
might choose to compete with the other.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For the purpose of this Agreement:

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that for purposes of
this Agreement, none of the Subsidiaries of MII will be deemed to be an
Affiliate of MVWC or any Affiliate of MVWC; and none of the Subsidiaries of MVWC
will be deemed to be an Affiliate of MII or any Affiliate of MII. As used
herein, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise.

“Agreement Dispute” means any controversy, dispute or claim that arises out of,
in connection with, or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Compete” means: (i) to conduct or participate or engage in, or bid for or
otherwise pursue a business, whether as a principal, sole proprietor, partner,
stockholder, or agent of, or consultant to or manager for, any Person or in any
other capacity; or (ii) have any debt or equity ownership interest in or
actively assist, any Person or business that conducts, participates or engages
in, or bids for or otherwise pursues a business, whether as a principal, sole
proprietor, partner or stockholder, or agent of, or consultant to or manager
for, any Person or in any other capacity.

“Destination Club Business” has the meaning ascribed to it in the License
Agreements.

“Destination Club Project” has the meaning ascribed to it in the License
Agreements.

“Distribution Date” means the date on which the Distribution occurs.

“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.

“Hotel Management and Franchising Business” means the business of selling,
marketing, managing, operating, licensing or franchising of hotels, resorts or
other transient or extended stay lodging facilities, including Condominium
Hotels, but does not include the activities included in the term Destination
Club Business. For the avoidance of doubt, the mere ownership or leasing of a
hotel shall not be deemed to be engaging in the Hotel Management and Franchising
Business.

“Law” means any statute, law, regulation, ordinance, rule, judgment, rule of
common law, order, decree, government approval, concession, grant, franchise,
license, agreement, directive, guideline, policy, requirement or other
governmental restriction or any similar form of

 

2



--------------------------------------------------------------------------------

decision of, or determination by, or any interpretation or administration of any
of the foregoing by, any Governmental Authority, whether now or hereinafter in
effect and, in each case, as amended.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Subsidiary” of any Person means (a) a corporation, more than fifty percent
(50%) of the voting or capital stock of which is, as of the time in question,
directly or indirectly owned by such Person or (b) any other partnership, joint
venture, association, joint stock company, trust, unincorporated organization or
other entity in which such Person, directly or indirectly, owns more than fifty
percent (50%) of the equity economic interest thereof or for which such Person,
directly or indirectly, has the power to elect or direct the election of more
than fifty percent (50%) of the members of the governing body or over which such
Person otherwise has control (e.g., as the managing partner of a partnership).

“Transaction Agreements” means this Agreement, the Distribution Agreement, the
Marriott License Agreement, the Ritz-Carlton License Agreement and any other
instruments, assignments, documents and agreements executed in connection with
the Distribution.

Captitalized terms used but not defined herein shall have the meaning ascribed
to them in the Marriott License Agreement.

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

  

Location

AAA

   Section 5.2

Agreement

   Preamble

Dispute Notice

   Section 5.1

Distribution

   Recitals

Distribution Agreement

   Recitals

License Agreements

   Recitals

MII

   Preamble

Marriott License Agreement

   Recitals

MVWC

   Preamble

Ritz-Carlton

   Recitals

Ritz-Carlton License Agreement

   Recitals

Rules

   Section 5.3

Term

   Section 4.1

 

3



--------------------------------------------------------------------------------

ARTICLE II

MII NONCOMPETITION COVENANTS

Section 2.1 Restrictions. Subject to the exclusions, exceptions and limitations
expressly set forth in this Agreement, MII agrees that during the Term, MII will
not, and it will cause each of its Subsidiaries and Affiliates not to:
(i) Compete in the Destination Club Business anywhere in the world; or
(ii) license its names or marks (including the Proprietary Marks) to any Person
(other than MVWC) for use in the Destination Club Business anywhere in the
world.

Section 2.2 Management Exception. Notwithstanding Section 2.1 above, nothing in
this Agreement will restrict (i) Ritz-Carlton or its Affiliates from operating
and managing Ritz-Carlton branded properties developed, owned, leased or sold by
MVWC under on-site resort management contracts (or similar agreements) between
MVWC (or its Affiliates) and Ritz-Carlton (or its Affiliates), or (ii) MII or
its Affiliates from operating and managing Marriott branded properties
developed, owned, leased or sold by MVWC under on-site resort management
contracts (or similar agreements) between MVWC (or its Affiliates) and Marriott
(or its Affiliates).

Section 2.3 MII Exceptions. Notwithstanding Section 2.1 above, nothing in this
Agreement will restrict MII or any of its Subsidiaries or Affiliates from
engaging in the following, or as set forth in Sections 2.4 and 2.5:

(i) developing, selling, marketing, owning, leasing, managing or franchising
residential units and related facilities that may be included in a rental
program for a hotel or resort property or operated as a serviced apartment for
transient or extended stay customers;

(ii) engaging in activities that MII is specifically permitted to engage in
under Sections 2.3(B), 2.3(C), and 2.5(A) or 5.6 of the Marriott License
Agreement and the Ritz-Carlton License Agreement and Section 2.4 below, in
accordance with such provisions;

(iii) accepting advance deposits or payments for hotel stays; and (ii) accepting
multi-year advance hotel bookings, provided that any such multi-year advance
hotel bookings relate to specific, identified hotels and not on a systemwide
basis);

(iv) owning, operating, managing, licensing or franchising any businesses or
services that are ancillary to the Destination Club Business, such as travel
insurance, or amenities at a Destination Club Project, such as country clubs,
spas, golf courses, food and beverage outlets, and gift and sundry shops; or

(v) owning equity securities of a publicly-traded Person that Competes in the
Destination Club Business, provided that the aggregate holdings of MII, its
Subsidiaries and Affiliates of such equity securities in such Person shall not
exceed 5% of the outstanding equity securities of such Person.

 

4



--------------------------------------------------------------------------------

Section 2.4 Chain Acquisitions

A. MVWC acknowledges that MII and its Affiliates may make hotel chain
acquisitions (and subsequent dispositions thereof) that may include an existing
branded or unbranded Destination Club Business. The provisions of this
Section 2.4 shall apply to any such hotel chain acquisitions in which the number
of hotel rooms that are the subject of such acquisition (whether owned, leased,
managed or franchised) is greater than the number of Destination Club Units that
are the subject of such acquisition (whether owned, leased, managed or
franchised) (such an acquisition, a “Hotel Chain Acquisition”). MII shall notify
MVWC within five (5) business days following the closing of any such Hotel Chain
Acquisition, and MII and MVWC shall use commercially reasonable efforts to
negotiate (i) an exchange relationship between the acquired Destination Club
Business and the Licensed Destination Club Business, (ii) the affiliation of all
or part of any such acquired Destination Club Business with the Licensed
Destination Club Business, and/or (iii) the management or purchase by MVWC of
all or part of any such acquired Destination Club Business. In the event that
the parties are unable to reach agreement on any of the foregoing alternatives
within sixty (60) days following the closing of such acquisition, then MII and
its Affiliates shall have the right to operate or manage (or engage third
parties to operate or manage, under a licensing or franchise agreement or
otherwise) such Destination Club Business on a stand-alone basis, but without
use of any of the Branded Elements, under a brand name that does not include any
of the Licensed Marks, even if the Destination Club Units that are part of such
Destination Club Business are co-located with Marriott Hotels; provided,
however, that MII and its Affiliates will have the right (and will have the
right to permit third parties, under a management, licensing or franchise
agreement or otherwise) to (x) market, offer, and sell units in any Destination
Club Project that is part of such standalone Destination Club Business at any
hotel (including any MII Lodging Facility) acquired as part of such Hotel Chain
Acquisition which is adjacent to such Destination Club Project (an “Adjacent
Hotel”) to any Person, including guests of such Adjacent Hotel, whether or not
such guest is a member of any Frequent Traveler Program, (y) place overflow
guests of such Adjacent Hotel (including any MII Lodging Facility) in the
adjacent Destination Club Project on a transient basis, and (z) offer potential
customers of the Destination Club Project stays at such Adjacent Hotel in
connection with the marketing and sale of the units of such adjacent Destination
Club Project.

B. If the parties are unable to reach agreement on any of the alternatives in
Section 2.4.A(i) through (iii) above, MII or its Affiliates may continue to
manage or operate (or engage third parties to manage or operate, under a license
or franchise agreement or otherwise) existing Destination Club Projects that are
co-located with hotels that are rebranded as MII Lodging Facilities as a result
of such chain acquisition; provided, however, that any such Destination Club
Projects developed after such Hotel Chain Acquisition (excluding projects under
development at the time of such Hotel Chain Acquisition) shall not be co-located
with any MII Lodging Facilities.

 

5



--------------------------------------------------------------------------------

ARTICLE III

MVWC NONCOMPETITION COVENANTS

Section 3.1 Restrictions. Subject to the exclusions, exceptions and limitations
expressly set forth in this Agreement, MVWC agrees that during the Term it will
not, and it will cause each of its Subsidiaries and Affiliates not to:
(i) Compete in the Hotel Management and Franchising Business anywhere in the
world; or (ii) license its names or marks to any Persons (other than MII) for
use in the Hotel Management and Franchising Business anywhere in the world.

Section 3.2 MVWC Exceptions. Notwithstanding Section 3.1 above, nothing in this
Agreement will restrict MVWC or any of its Subsidiaries or Affiliates from:
(i) engaging in activities that MVWC is specifically permitted to engage in
under Sections 2.5(B) and 9.2 of the Marriott License Agreement and the
Ritz-Carlton License Agreement, in accordance with such provisions;
(ii) operating hotels as a Marriott franchisee under a franchise agreement with
MII; or (iii) owning equity securities of a publicly-traded Person that Competes
in the Hotel Management and Franchising Business, provided that the aggregate
holdings of MVWC, its Subsidiaries and Affiliates of such equity securities in
such Person shall not exceed 5% of the outstanding equity securities of such
Person.

3.3 Destination Club Business Chain Acquisitions

A. MII acknowledges that MVWC and its Affiliates may make Destination Club
Business acquisitions (and subsequent dispositions thereof) that may include an
existing branded or unbranded Hotel Management and Franchising Business, or
owned or leased hotels (the “Owned or Leased Hotels”). The provisions of this
Section 3.3 shall apply to any such Destination Club Business acquisitions in
which the number of Destination Club Units that are the subject of such
acquisition (whether owned, leased, managed or franchised) is greater than the
number of hotel rooms that are the subject of such acquisition (whether owned,
leased, managed or franchised) (such an acquisition, a “Destination Club
Business Acquisition”). MVWC shall notify MII within five (5) business days
following the closing of any such Destination Club Business acquisition, and
MVWC and MII shall use commercially reasonable efforts to negotiate (i) a
relationship under which the acquired Hotel Management and Franchising Business
and/or the Owned or Leased hotels will affiliate with, and use certain systems
that are part of, MII’s Hotel Management and Franchising Business and/or
(ii) the management or purchase by MII or its Affiliates of all or part of any
such acquired Hotel Management and Franchising Business and/or Owned or Leased
hotels. In the event that the parties are unable to reach agreement on any of
the foregoing alternatives within sixty (60) days following the closing of such
acquisition, then MVWC and its Affiliates shall have the right to operate or
manage (or engage third parties to operate or manage, under a management,
license or franchise agreement or otherwise) such Hotel Management and
Franchising Business and/or such Owned or Leased hotels, it being understood
that MVWC shall have no right to use the Licensed Marks in connection therewith
under the terms of the Marriott License Agreement and the Ritz-Carlton License
Agreement. In the event that any such Owned or Leased Hotels are managed at the
time of the Destination Club Business Acquisition by a

 

6



--------------------------------------------------------------------------------

third party under a contract that MVWC does not have the right to terminate
without penalty, then at such time during the Term as such third party manager
ceases to manage any such Owned or Leased Hotel, MVWC and MII shall use
commercially reasonable efforts to negotiate an agreement under which MII or its
Affiliates shall manage such Owner or Leased Hotel. If MVWC and MII are not able
to agree on terms for MII or an Affiliate to manage such hotel within 60 days
after commencing such negotiations, then MVWC shall have the right to manage or
engage a third party to manage such hotel thereafter.

3.4 Hotels Acquired for Conversion to Destination Club Units

MII acknowledges that MVWC and its Affiliates may acquire, lease or otherwise
become involved in the management or operation of hotel, resort or other
transient or extended stay lodging facilities for the purpose of converting such
facilities to Destination Club Projects or Residential Projects (“Conversion
Hotels”). MVWC and its Affiliates may engage in the Hotel Management and
Franchising Business with respect to such Conversion Hotels during the period
between the date of takeover of such Conversion Hotel by MVWC or an Affiliate
and the date on which the Conversion Hotel is converted to a Destination Club
Project or Residential Project; provided, that (i) if such conversion occurs in
a single phase, such period may not exceed 36 months after the date of takeover
of such Conversion Hotel by MVWC or an Affiliate and (ii) if such conversion
occurs in multiple phases, at least half of the units of such Conversion Hotel
must be converted within 36 months after the date of takeover of such Conversion
Hotel by MVWC or an Affiliate and the remainder of such units must be converted
within 60 months after the date of takeover of such Conversion Hotel; and
further provided, that in the case of either (i) or (ii) above, MVWC or an
Affiliate shall diligently pursue the conversion of such Conversion Hotel to a
Destination Club Project or Residential Project during such period.

ARTICLE IV

TERM

Section 4.1 Term. The term of this Agreement (the “Term”) will commence on the
Distribution Date and will continue until the earlier of the (i) termination of
the Marriott License Agreement and (ii) tenth anniversary of the Distribution
Date. This Agreement shall automatically terminate without any action on the
part of the parties hereto if the Distribution Agreement is terminated for any
reason in accordance with its terms.

ARTICLE V

COOPERATION; DISPUTE RESOLUTION

Section 5.1 Negotiation. If an Agreement Dispute arises, MII or MVWC may send
the other party written notice of such Agreement Dispute (“Dispute Notice”) and
the general counsels and chief financial officers of MII and MVWC and such other
executive officer(s) designated by each of MVWC and MII will negotiate for a
reasonable period of time to resolve such Agreement Dispute. Unless otherwise
agreed by MVWC and MII, if

 

7



--------------------------------------------------------------------------------

the Agreement Dispute has not been resolved within thirty days from receipt of
such Dispute Notice, the Agreement Dispute will be resolved in accordance with
Section 5.2. In the event of any arbitration or litigation in accordance with
this ARTICLE V, MII and MVWC may not assert any statute of limitations, laches
or similar defenses relating to the date of receipt of the Dispute Notice, if
the Dispute Notice was served prior to the expiration of the applicable statute
of limitations period and the prosecuting party complies with the applicable
contractual time period or deadline under this Agreement.

Section 5.2 Mediation. If, within 30 days after delivery of a Dispute Notice, a
negotiated resolution of the Agreement Dispute under Section 5.1 has not been
reached, MII and MVWC agree to seek to settle the Agreement MAE Matter by
mediation administered by the American Arbitration Association (“AAA”) under its
Commercial Mediation Procedures, and to bear equally the costs of the mediation;
provided, however, that MII and MVWC will each bear its own costs in connection
with such mediation. If the Agreement Dispute has not been resolved through
mediation within 90 days after the date of service of the Dispute Notice, or
such longer period as the parties may mutually agree in writing, each party will
be entitled to refer to the dispute to arbitration in accordance with
Section 5.3 below.

Section 5.3 Arbitration. If the Agreement Dispute has not been resolved for any
reason within 90 days after the date of service of the Dispute Notice, such
Agreement Dispute will be settled, at the request of any relevant party, by
arbitration administered by the AAA under its Commercial Arbitration Rules,
conducted in Washington, D.C., except as modified herein (the “Rules”). There
will be three arbitrators. Each of MII and MVWC will appoint one arbitrator
within 20 days after receipt by respondent of a copy of the demand for
arbitration. The two party-appointed arbitrators will have 20 days from the
appointment of the second arbitrator to agree on a third arbitrator who will
chair the arbitral tribunal. Any arbitrator not timely appointed by the parties
under this Section 5.3 will be appointed in accordance with AAA Rule R.11, and
in any such procedure, each party will be given a limited number of strikes,
excluding strikes for cause. Any controversy concerning whether an Agreement
Dispute is able to be arbitrated, whether arbitration has been waived, whether
an assignee of this Agreement is bound to arbitrate, or as to the interpretation
or enforceability of this ARTICLE V will be determined by the arbitrators. MII
and MVWC intend that the provisions to arbitrate set forth herein be valid,
enforceable and irrevocable, and any award rendered by the arbitrators will be
final and binding on the parties. MII and MVWC agree to comply with any award
made in any such arbitration proceedings and agree to enforcement of or entry of
judgment upon such award, in any court of competent jurisdiction, including any
New York State or federal court sitting in the Borough of Manhattan in The City
of New York. The arbitrators will be entitled, if appropriate, to award monetary
damages and other remedies, subject to the provisions of The arbitrators shall
not, under any circumstances, have any authority to award, indirect,
consequential, punitive, exemplary or similar damages, and may not, in any
event, make any ruling, finding or award that does not conform to this
Section 5.3. Subject to applicable Law, including disclosure or reporting
requirements, or the parties’ agreement, the parties will maintain the
confidentiality of the arbitration. Unless agreed to by all the parties or
required by applicable Law, including disclosure or reporting requirements, the
arbitrators and the parties will maintain the confidentiality of all
information, records, reports, or other documents obtained in the course of the
arbitration, and of all awards, orders, or other arbitral decisions rendered by
the arbitrators.

 

8



--------------------------------------------------------------------------------

Section 5.4 Treatment of Negotiations and Mediation. Without limiting the
provisions of the Rules, unless otherwise agreed in writing or permitted by this
Agreement, MII and MVWC will keep confidential all matters relating to this
ARTICLE V and any negotiation, mediation, conference, arbitration, or discussion
pursuant to this ARTICLE V will be treated as compromise and settlement
negotiations for purposes of Rule 408 of the Federal Rules of Evidence and
comparable state rules; provided, that such matters may be disclosed (a) to the
extent reasonably necessary in any proceeding brought to enforce the award or
for entry of a judgment upon the award and (b) to the extent otherwise required
by applicable Law, including disclosure or reporting requirements. Nothing said
or disclosed, nor any document produced, in the course of any negotiations,
conferences and discussions under this ARTICLE V that is not otherwise
independently discoverable will be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration.

Section 5.5 Consolidation. The arbitrators may consolidate arbitration under
this Agreement with any arbitration arising under or relating to any of the
Transaction Agreements if the subject of the Agreement Disputes thereunder arise
out of or relate essentially to the same set of facts or transactions. Such
consolidated arbitration will be determined by the arbitrators appointed for the
arbitration proceeding that was commenced first in time.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same agreement, and will become effective when
one or more counterparts have been signed by each party and delivered to the
other party.

(b) This Agreement, together with the License Agreements, contains the entire
agreement between the parties with respect to the subject matter hereof,
supersedes all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the parties other
than those set forth or referred to herein or therein.

(c) MII and MVWC each represents on behalf of itself that:

(i) it is a corporation duly incorporated or formed, validly existing and in
good standing under the Laws of the state or other jurisdiction of its
incorporation or formation, and has all material corporate or other similar
powers required to carry on its business as currently conducted;

 

9



--------------------------------------------------------------------------------

(ii) it has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby;

(iii) this Agreement has been duly executed and delivered by it and constitutes
a valid and binding agreement of such Person enforceable in accordance with the
terms hereof;

(iv) it has carefully considered the provisions of this Agreement and agrees
that the restrictions set forth herein are fair and reasonable, are required for
protection of the legitimate interests of the other party hereto and are a
material and necessary part of the transactions contemplated in connection with
the Distribution, and it further agrees that the restrictions are reasonable in
scope, area and time, and will not prevent it from pursuing other
non-competitive business ventures or otherwise cause a financial hardship to it;
and

(v) it agrees that it is receiving good and valuable consideration for entering
into this Agreement, which consideration includes, among other things, the
receipt of consideration pursuant to the terms of the Distribution Agreement,
and acknowledges that the other party has relied upon the covenants contained in
this Agreement and that such covenants are conditions to, and a material part
of, the willingness of such other party to consummate the transactions
contemplated by the Distribution Agreement.

Section 6.2 Governing Law. This Agreement, except as otherwise expressly
provided herein, will be governed by and construed and interpreted in accordance
with the laws of the State of New York, irrespective of the choice of laws
principles of the State of New York, as to all matters, including matters of
validity, construction, effect, enforceability, performance and remedies.

Section 6.3 Jurisdiction. The parties agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby will be
brought in any state or federal court sitting in the State of New York, so long
as one of such courts has subject matter jurisdiction over such suit, action or
proceeding, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 6.7 will be
deemed effective service of process on such party.

Section 6.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN

 

10



--------------------------------------------------------------------------------

ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.5 Assignment. This Agreement may not be assigned or transferred, in
whole or in part, without the prior written consent of the other party. Any such
assignment or transfer without consent will be void. Notwithstanding the
foregoing, (i) MII may assign this Agreement to the extent that an assignment is
effectuated through a merger, consolidation, acquisition of all or substantially
all of the assets of MII, or any direct or indirect change of control of MII and
(ii) MVWC may assign this Agreement to the extent that an assignment is
effectuated through a merger, consolidation, acquisition of all or substantially
all of the assets of MVWC, or any direct or indirect change of control of MVWC.
This Agreement will be binding on and inure to the benefit of each of the
parties hereto, their successors and permitted assigns, provided that the terms
of this Section 6.5 are complied with.

Section 6.6 Third Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the parties and are not intended to confer any right
or remedies hereunder upon any Person except the parties hereto. There are no
third party beneficiaries of this Agreement and this Agreement will not provide
any third person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

Section 6.7 Notices. All notices and other communications hereunder must be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder must be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice

 

  (i) if to MII or any Affiliate of MII, to:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attention:    Chief Financial Officer

   Dept. 52/924.11

   Facsimile: (301) 380-5067

 

11



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to the same address:

Attention:    General Counsel

   Dept. 52/923

   Facsimile: (301) 380-6727

 

  (ii) if to MVWC or any Affiliate of MVWC, to:

Marriott Vacations Worldwide Corporation

6649 Westwood Blvd

Orlando, FL 32821

Attention:  President and Chief Executive Officer

Facsimile:  (407) 206-6037

with a copy (which will not constitute notice) to the same address:

Attention:    General Counsel

   Facsimile: (407) 513-6680

Section 6.8 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, will remain in full force and effect and will in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any party. Upon such
determination, the parties will negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the parties.

Section 6.9 Headings. The Article, Section and paragraph headings contained in
this Agreement and in the Ancillary Agreements are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement
or any Ancillary Agreement.

Section 6.10 Waivers of Default. Waiver by any party of any default by any party
of any provision of this Agreement will not be deemed a waiver by the waiving
party of any subsequent or other default, nor will it prejudice the rights of
any other party.

Section 6.11 Amendments. No provisions of this Agreement will be deemed waived,
amended, supplemented or modified by any party, unless such waiver, amendment,
supplement or modification is in writing and signed by an authorized
representative of the party against whom such waiver, amendment, supplement or
modification is sought to be enforced.

 

12



--------------------------------------------------------------------------------

Section 6.12 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party that is or is to be thereby aggrieved will have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies will be cumulative. The
parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived.

Section 6.13 Interpretation. In this agreement, words in the singular are deemed
to include the plural and vice versa and words of one gender are deemed to
include the other gender as the context requires. The terms “hereof,” “herein,”
“hereby,” “herewith” and words of similar import will, unless otherwise stated,
be construed to refer to this Agreement taken as a whole and not to any
particular provision of this Agreement. Article and Section references are to
the Articles and Sections of this Agreement unless otherwise specified. The
table of contents and headings contained in this Agreement are for convenience
of reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement. The word “including” and words of similar
import when used in this Agreement means “including, without limitation,” unless
the context otherwise requires or unless otherwise specified. The word “or” is
not exclusive.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement, and in the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any party hereto by virtue of the authorship of any provisions of
this Agreement.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Noncompetition Agreement to be
executed by their duly authorized representatives.

 

MARRIOTT INTERNATIONAL, INC. By:  

/s/ Carl T. Berquist

  Name:   Carl T. Berquist   Title:   Executive Vice President and Chief
Financial Officer MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Stephen P. Weisz

  Name:   Stephen P. Weisz   Title:   President and Chief Executive Officer

[Signature Page to Noncompetition Agreement]